DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on April 08th, 2022 have been fully considered and are partially persuasive. The Examiner agrees to withdraw the rejection since a prima facie case of obviousness was not well established. Specifically, Liu does not disclose all of the steps of claim 1, and Grivna does not remedy the deficiencies of Liu. The Examiner agrees with some Applicant’s arguments, however, disagrees with most of them. Particularly, the LED was considered as semiconductor chip since the LED was a chip made from semiconductor materials. The adhesion film 302 comprises the plurality of conductive particles which bond the pads on the substrate to the chips under heat and pressure, thereby it was considered a sinter bonding sheet. The sinter-bonding sheet are disposed on base 300 to form a sheet assembly of multilayer structure. Whether component 306b is considered part of the chip or of the sheet assembly, the sheet assembly is still a multilayer structure, including at least base 300 and adhesion layer 302. The examiner acknowledges that Liu fails to disclose the processing carrier 304 to be a processing tape. The modification for having a processing tape as processing carrier could not perform the step of picking up each of the semiconductor chips on the processing tape together with a portion of the sinter-bonding sheet adhering to the semiconductor chip, to give sinter-bonding material layer-associated semiconductor chips.
Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “a picking-up step of picking up each of the semiconductor chips on the processing tape together with a portion of the sinter-bonding sheet adhering to the semiconductor chip, to give sinter-bonding material layer-associated semiconductor chips” in combination with the rest of limitations recited in claim 1.
Claims 2-10 are dependent from allowable claim 1, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828